El Juez Asociado Señor Hutchison,
emitió la opinión del tribunal.
El demandado apela de una sentencia que le condenó al pago de cierta cantidad de dinero. Dice que la corte de Distrito cometió error al admitir prueba de la conformidad . del demandado a un supuesto saldo adeudado en cuenta corriente. La prueba fué presentada en apoyo de una alegación expresa sobre tal conformidad. No bubo fundamento razonable para sorpresa ni demostración satisfactoria de la misma por . parte del demandado. Éste presentó excepción previa de falta de becbos para determinar una causa de acción, mas no suscitó cuestión alguna respecto a la forma de la demanda. En ausencia de tal objeción, la demanda, no importa cuán vulnerable sea, suficientemente expuso la teoría del demandante de una cuenta liquidada, al igual que de una cuenta corriente. Por tanto, no bailamos error que dé lugar a la revocación al admitir prueba relativa a la conformidad del demandado con el saldo adeudado.
*415El segundo señalamiento es que la corte de distrito cometió error al dictar sentencia contra el demandado no obstante aparecer de la prueba de la demandante lo mismo que de la del demandado, que la deuda estaba saldada. Hubo conflicto de prueba respecto al supuesto pago y el juez de distrito resolvió la' cuestión en contra del demandado. De los autos no se desprende razón satisfactoria alguna para alterar la conclusión a que llegó la corte inferior sobre este extremo. Igualmente podría decirse de la cuestión de prescripción que se convierte en una de becbo y que fué del mismo modo decidida por la corte adversamente al demandado.
No bailamos abuso de discreción en la concesión de costas.

La sentencia apelada debe ser confirmada.